UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-1171



In Re:   JOSEPH PETER FORST,

                                                              Debtor.
_________________________


JOSEPH PETER FORST,

                                              Plaintiff - Appellant,

          versus

DEPARTMENT OF THE TREASURY, Internal Revenue
Service,

                                               Defendant - Appellee,

          and


THOMAS L. LACKEY,
                                                  Party in Interest.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-1585-PJM, BK-95-15286)


Submitted:   August 14, 1997               Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.
Affirmed by unpublished per curiam opinion.


Joseph Peter Forst, Appellant Pro Se. Marion Elizabeth Erickson,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order affirming the
bankruptcy court's orders dismissing his petition for relief under

Chapter 13 of the Bankruptcy Code and denying his motion for recon-

sideration. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Forst v. Department of the Trea-
sury, Nos. CA-96-1585-PJM; BK-95-15286 (D. Md. Jan. 9, 1997). We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2